DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III Claims 10-15 in the reply filed on 12/10/2020 is acknowledged.  The traversal is on the ground(s) that “As such, Applicant respectfully submits that in searching for references regarding the independent claim of Group III, the Examiner will likely be identifying references applicable to the independent claims of Groups I and II. Accordingly, Applicant respectfully submits that a search for references to allow examination on the merits of the claims of Groups I and II, along with Group III, will not create a serious burden for the Examiner”.  This is not found persuasive because per 37 CRF 1.475(a), traversal should have been with respect to the grounds that the inventions have unity.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.  Applicant’s did not provide such evidence and/or admission.  Therefore the examiner found the traversal not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
s 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/10/2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-15 /are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining a threshold mean time between failures, monitoring the state of device/peripheral and analyze using MTBF, and provide a notification of the state of each RPOS device/peripheral. 
More specifically Claim 10:
A system comprising; 

determine a threshold mean time between failures (MTBF) for a plurality of RPOS peripheral devices associated with an RPOS device; and 
monitor a state of the RPOS device and a state of each of the plurality of RPOS peripheral devices by collecting retail-specific manageability data associated with the RPOS device and the plurality of RPOS devices; and 

analyze the collected retail-specific manageability data using the MTBFs; and 
provide a notification of the state of the RPOS device and the state of each of the plurality of RPOS devices based on the analysis.
The limitation of not struck out above (i.e., determining a threshold mean time between failures, monitoring the state of device/peripheral and analyze using MTBF, and provide a notification of the state of each RPOS device/peripheral), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “devices” comprising processors and memory nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim encompasses the user manually p3eforming such steps in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements of “devices” comprising processors and memory The “devices” comprising processors and memory are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of  using “devices” comprising processors and memory perform to such steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(d)(ii) for evidence. The claim is not patent eligible.
Further dependent Claim(s) 11-15 do not add features considered to amount to “significantly more” than the abstract idea identified for Claim 10.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fandel et al. (US 2005/0006468 A1) in view of Lewis (US 2003/0195653 A1) and Speiser et al. (US 2016/0034876 A1).

Regarding Claim 10;
Fandel discloses a system comprising; 
a retail point of sale (RPOS) agent controller comprising a processing resource in communication with a memory resource including instructions executable to (FIG. 1 – Diagnostic Application): 
determine ... failures ... for a plurality of RPOS peripheral devices associated with an RPOS device (FIG. 1 – multiple peripherals and [0082]); and 
monitor a state of the RPOS device and a state of each of the plurality of RPOS peripheral devices by collecting retail-specific manageability data associated with the RPOS device and the plurality of RPOS devices (FIG. 1 and [0044] -  The diagnostic applications 124 may interact with the other components of the POS device D to, for example, monitor the operation of and perform diagnostic tests on those components. The diagnostic applications 124 may, in conjunction with the monitor applications 122 discussed below, monitor messages sent to and from POS peripherals 126 to, for example, determine the number of hours a POS peripheral 126 has been operating and the type of operations performed by the POS peripheral 126. Also, the diagnostic applications 124 may perform diagnostic tests on the POS peripherals 126 to verify that they are operating properly. In addition, the diagnostic applications 124 may read status information or configuration information stored in the POS peripherals to determine, for example, the number and types of operations performed by a POS peripheral 126 and [0046] and [0048] - In one embodiment the POS peripherals 126 include "intelligent hardware" (not shown) that may collect and/or store configuration and status information for the POS peripherals 126. Configuration information may include, for example, serial numbers and version numbers of the POS peripheral's hardware, software and firmware. Status information may include, for example, usage data such as the number and types of operations that a POS peripheral has performed and [0049]); and 
a ... service controller communicatively coupled to the RPOS agent controller and comprising a processing resource in communication with a memory resource (FIG. 2 – Remote Management System and [0050] - FIG. 2 is a block diagram of one embodiment of a POS system where POS devices 204 and 206 located in a store 200 may communicate with a remotely located management system 202 via a wide area network 214. In practice, the management system 202 would connect with POS devices in several stores (not shown) via the wide area network 214. In addition, these systems and devices typically would communicate with other data services and data providers (not shown)) including instructions executable to: 
analyze the collected retail-specific manageability data using “failure” (FIG. 2 and [0049]-[0050] and [0058] - The remote manager 218 (e.g., host MIS) may include diagnostic applications that perform diagnostic operations on the POS devices 204 and 206. For example, these diagnostic applications may collect operational data from all of the POS devices to which it is connected and use the operational data to determine when a particular POS device has failed or needs maintenance); and
provide a notification of the state of the RPOS device and the state of each of the plurality of RPOS devices based on the analysis (FIG. 2 and FIG. 5 – 510 and FIG. 6 – 608 and 616 and [0049]-[0050] and [0058] - The remote manager 218 (e.g., host MIS) may include diagnostic applications that perform diagnostic operations on the POS devices 204 and 206. For example, these diagnostic applications may collect operational data from all of the POS devices to which it is connected and use the operational data to determine when a particular POS device has failed or needs maintenance and [0077] and [0082] – failed [0083]-[0084])
	Fandel fails to explicitly disclose 
determine a threshold mean time between failures (MTBF) for a plurality of RPOS peripheral devices associated with an RPOS device;
a cloud service controller communicatively coupled to the RPOS agent controller and comprising a processing resource in communication with a memory resource
analyze the collected retail-specific manageability data using the MTBFs.
However, in an analogous art, Lewis teaches 
determine a threshold mean time between failures (MTBF) for a plurality of RPOS peripheral devices associated with an RPOS device (Lewis, [0013]-[0018])
a ... controller communicatively coupled to the RPOS agent controller and comprising a processing resource in communication with a memory resource (Lewis, FIG. 1).
analyze the collected retail-specific manageability data using the MTBFs (Lewis, [0021] - It is therefore necessary to establish a diagnostics policy that continuously monitors the condition and performance of the components, even before the MTBF limit has been reached. Additionally, a maintenance program needs to be implemented to complement the diagnostic program so that solutions, repairs, remedies, or other such corrective action can be taken to continue the good working order of the affected part... and [0033] -  The agent facility is preferably connected to a remote facility having a management application in order to establish a network management system capable of conducting various remote management tasks and administrative services. The network management functions include tasks such as configuring the fuel dispensing equipment, downloading software updates to the control devices and processor components at the refueling station, monitoring the status and performance of the fuel dispensing equipment in relation to refueling operations, diagnosing and troubleshooting malfunctions and other problems, and scheduling maintenance calls and other servicing activity in response to the diagnostic evaluations.)  As reasonably MTBFs are known however by continuously monitoring MTBFs are utilized and prevented.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Lewis to the monitoring and diagnosis of Fandel to include determine a threshold mean time between failures (MTBF) for a plurality of RPOS peripheral devices associated with an RPOS device; a ... controller communicatively coupled to the RPOS agent controller and comprising a processing resource in communication with a memory resource: analyze the collected retail-specific manageability data using the MTBFs.
One would have been motivated to combine the teachings of Lewis to Fandel to do so as it provides / allows continuous monitoring the condition and performance of the components, even before the MTBF limit has been reached (Lewis, [0021]).
Further, in an analogous art, Speiser teaches a cloud service controller communicatively coupled to the RPOS agent controller and comprising a processing resource in communication with a memory resource (Speiser, FIG. 1 – cloud server system and [0035]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Speiser to the monitoring and diagnosis controller of Fandel and Lewis to include a cloud service controller communicatively coupled to the RPOS 
One would have been motivated to combine the teachings of Speiser to Fandel and Lewis to do so as it provides / allows for enable operation of POS terminal devices through the POS platform (Speiser, [0005]).

Regarding Claim 11; 
Fandel and Lewis and Speiser disclose the system to Claim 10.
Fandel further discloses the ... service controller (FIG. 2)
 Lewis further teaches the ... service controller to update the RPOS device based on the analysis. (Lewis, [0025]).
Speiser further teaches a cloud service (Speiser, FIG. 1 – cloud server system and [0035]).
Similar motivation is noted for the combination of Claim 11, as per Claim 10 noted above.

Regarding Claim 12;
Fandel and Lewis and Speiser disclose the system to Claim 10.
Fandel further disclose the ... service controller (FIG. 2) and a plurality of RPOS peripheral devices (FIG. 1).
Lewis further teaches discloses the “...service controller” to update [the] RPOS ... based on the analysis (Lewis, [0025]).
(Speiser, FIG. 1 – cloud server system and [0035]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Lewis to the peripherals of Fandel and Lewis and Speiser to include discloses the “cloud service controller” to update... based on the analysis.
One would have been motivated to combine the teachings of Lewis to Fandel and Lewis and Speiser to do so as it provides / allows continuous monitoring the condition and performance of the components, even before the MTBF limit has been reached (Lewis, [0021]).

Regarding Claim 13;
Fandel and Lewis and Speiser disclose the system to Claim 11.
Fandel teaches the ... service controller to store online and offline data “of” the plurality of RPOS peripheral devices ([0256])
Speiser further teaches the cloud service controller to store online and offline data associated with the RPOS device (Speiser, [0035]).
Similar motivation is noted for the combination of Claim 13, as per Claim 10 noted above.

Regarding Claim 14;
Fandel and Lewis and Speiser disclose the system to Claim 10.
Fandel discloses the RPOS agent controller to provide a ... the state of the RPOS device and each of the plurality of RPOS peripheral devices based on the analysis (FIG. 5 and FIG. 6).
(Lewis, [0156]).
Similar motivation is noted for the combination of Claim 12, as per Claim 10 noted above.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fandel et al. (US 2005/0006468 A1) in view of Lewis (US 2003/0195653 A1) and Speiser et al. (US 2016/0034876 A1) and further in view of Maibach et al. (US 10,182,328 B1)

Regarding Claim 15;
Fandel and Lewis and Speiser disclose the system to Claim 10.
	Fandel teaches the RPOS agent controller (FIG. 1)
Fandel and Lewis and Speiser fail to explicitly disclose the RPOS ... controller to: detect tampering with the RPOS device; and in response, provide a different notification.
However, in an analogous art, Maibach teaches the RPOS ... controller to: detect tampering with the RPOS device (Maibach, Abstract); and in response, provide a ... notification (Maibach, Abstract).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Maibach to the RPOS of Fandel and Lewis and Speiser to include detect tampering with the RPOS device; and in response, provide a ... notification.
One would have been motivated to combine the teachings of Lewis to Fandel and Lewis and Speiser to do so as it provides / allows turning a payment object reader that is used in performing a payment transaction at point of sale system (Maibach, col. 2, lines 51-58).
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627